DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because the label of “FIG. 17” is on the page following the corresponding figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election without traverse of Invention II and Species Ib, IIb and IIIb in the reply filed on July 13, 2022 is acknowledged.  Applicant has indicated that claims 1, 2, 4, 5, 7, 8, 10 and 15-18 are drawn to the elected subject matter.  However, claims 15 and 16 at least depend on non-elected claim 14.  Therefore, claims 3, 6, 9 and 11-16 have been withdrawn from further consideration, and claims 1, 2, 4, 5, 7, 8, 10, 17 and 18 have been examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 2 – “the other end”;
Claim 4 – “the heating elements”; and
Claims 5 and 8 – “the first switch unit” and “the second switch unit”.
Claims 7 and 10 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4, 5, 7, 8, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Castillo et al. (US 2021/0231982) in view of Segawa et al. (US 2007/0159565).

Regarding claim 1, Castillo discloses a display panel (see Figs. 1-12), comprising:
a plurality of pixels (4),
wherein:
a pixel (4) of the plurality of pixels includes a display unit (20+15) and a control unit (16 of 22) driving the display unit, and the display unit at least includes a heating element (15) and a phase change material layer (12) over the heating element (see Fig. 4);
the heating element (15) includes a first connecting terminal (e.g., terminal of 15 connecting to 16, Fig. 8) and a second connecting terminal (53);
the control unit (16 of 22) includes a first signal terminal (e.g., terminal of 16 connecting to 52, Fig. 8) and a second signal terminal (e.g., terminal of 16 connecting to 15, Fig. 8);
the first signal terminal is electrically connected to a first signal source (46, Fig. 1), the second signal terminal is electrically connected to the first connecting terminal (16 to 15, Fig. 8), and the second connecting terminal (53) is electrically connected to a second signal source (44) (see Figs. 1, 8);
the control unit (22) includes at least one diode (16, Fig. 8), and the diode includes a diode semiconductor layer (61-63, Fig. 12) including a first electrode contact region (63), a second electrode contact region (61) and a connecting region (62) between the first electrode contact region and the second electrode contact region (see Fig. 12).
Castillo fails to explicitly disclose a blocking metal wire, wherein the blocking metal wire covers the connecting region in a direction perpendicular to the display panel and is insulated from the connecting region; and the blocking metal wire is electrically connected to each of the first signal terminal and the first signal source, or the blocking metal wire is electrically connected to each of the second connecting terminal and the second signal source.
However, Segawa discloses a display panel (see Figs. 12-13), comprising:
a blocking metal wire (72),
wherein the blocking metal wire (72) covers the connecting region (70c) in a direction perpendicular to the display panel and is insulated from the connecting region (see Fig. 13); and
the blocking metal wire (72) is electrically connected to each of the first signal terminal (74) and the first signal source (see Fig. 13 and para. [0077]), or the blocking metal wire is electrically connected to each of the second connecting terminal and the second signal source
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a blocking metal wire, wherein the blocking metal wire covers the connecting region in a direction perpendicular to the display panel and is insulated from the connecting region; and the blocking metal wire is electrically connected to each of the first signal terminal and the first signal source, or the blocking metal wire is electrically connected to each of the second connecting terminal and the second signal source, as in Segawa, into the display panel of Castillo to set the blocking metal wire at a predetermined potential for preventing a change of characteristics of the switching element for quality.

Regarding claim 2, Castillo discloses wherein:
one end of the diode (16) is the first signal terminal (16 to 52) and the other end is the second signal terminal (16 to 15) (see Fig. 8).

Regarding claim 4, Castillo discloses wherein:
the plurality of the pixels (4) is arranged in a first direction (e.g., x) as a pixel row, and the plurality of the pixels (4) is arranged in a second direction (e.g., y) as a pixel column, wherein the first direction intersects the second direction (see Fig. 1);
the display panel further includes first signal lines (51) extending in the first direction, and control units (22) of the plurality of the pixels in a same pixel row are electrically connected to a same first signal line (51) (see Figs. 1, 8).
Castillo fails to explicitly disclose wherein the blocking metal wire extends along the second direction, and second connecting terminals of the heating elements of the plurality of the pixels in a same pixel column are electrically connected to a same blocking metal wire.
However, Segawa discloses wherein the blocking metal wire (72) extends along the second direction (e.g., direction following 71, Fig. 12).  Castillo further discloses second connecting terminals (53) of the heating elements (15) of the plurality of the pixels (4) in a same pixel column are electrically connected to a same signal line (51) (see Figs. 1, 8).  Thus, Castillo in view of Segawa disclose second connecting terminals of the heating elements are electrically connected to a same blocking metal wire, because the signal line of Castillo and the blocking metal wire of Segawa extend in the same direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the blocking metal wire extends along the second direction, and second connecting terminals of the heating elements of the plurality of the pixels in a same pixel column are electrically connected to a same blocking metal wire, as in Segawa, into the display panel of Castillo to span and connect a column of pixels for ease in manufacturing and addressing efficiency in the display.

Regarding claim 5, Castillo discloses further including switch units (e.g., on 46 and 44, Fig. 1; para. [0042]), wherein:
the switch units include first switch units (e.g., switches on 46) and second switch units (e.g., switches on 44);
a control terminal (e.g., terminal on 46) of the first switch unit (on 46) is electrically connected to a first switch signal source (46);
a first terminal of the first switch unit (on 46) is electrically connected to the first signal terminal (46 to 52 to 16, Figs. 1, 8);
a second terminal of the first switch unit (on 46) is electrically connected to the first signal source (46);
a control terminal (e.g., terminal on 44) of the second switch unit (on 44) is electrically connected to a second switch signal source (44);
a first terminal of the second switch unit (on 44) is electrically connected to the second connecting terminal (44 to 53, Figs. 1, 8); and
a second terminal of the second switch unit (on 44) is electrically connected to the second signal source (44).

Regarding claim 7, Castillo discloses wherein:
the plurality of the pixels (4) is arranged in a first direction (e.g., y) as a pixel row, and the plurality of the pixels (4) is arranged in a second direction (e.g., x) as a pixel column, wherein the first direction intersects the second direction (see Fig. 1);
the first signal terminals (16 to 52) of the control units (22) of the plurality of the pixels (4) in a same pixel row are electrically connected to a same first switch unit (on 46) (see Figs. 1, 8); and
the second connecting terminals of the heating elements (15) of the plurality of the pixels (4) at a same pixel column are electrically connected to a same second switch unit (on 44) (see Figs. 1, 8).

Regarding claim 8, Castillo discloses further including control lines (e.g., within 44, 46; para. [0042]) and signal buses (51, 52) wherein:
the control lines include first control lines (in 46) and second control lines (in 44), and the signal buses include row signal buses (52) and column signal buses (51);
the control terminal of the first switch unit (on 46) is connected to a first control line of the first control lines (see Fig. 1; para. [0042]), and the second terminal of the first switch unit is connected to a row signal bus (52) of the row signal buses (see Fig. 1); and
the control terminal of the second switch unit (on 44) is connected to a second control line of the second control lines (see Fig. 1; para. [0042]), and the second terminal of the second switch unit is connected to a column signal bus (51) of the column signal buses (see Fig. 1).

Regarding claim 10, Castillo discloses wherein:
the control terminal of each first switch unit (on 46) is connected to a different first control line and the control terminal of each second switch unit (on 44) is connected to a different second control line (see Fig. 1; para. [0042]).

Regarding claim 17, Castillo discloses wherein:
the display unit further includes a reflective layer (14) and a spacer layer (13), wherein the reflective layer and the spacer layer together are between the heating element (15) and the phase change material layer (12), and the spacer layer (13) is on a side of the reflective layer (14) away from the heating element (15) (see Fig. 4).

Regarding claim 18, Castillo discloses a display device (2, Fig. 1), comprising:
a display panel (see Figs. 1-12), comprising:
a plurality of pixels (4),
wherein:
a pixel (4) of the plurality of pixels includes a display unit (20+15) and a control unit (16 of 22) driving the display unit, and the display unit at least includes a heating element (15) and a phase change material layer (12) over the heating element (see Fig. 4);
the heating element (15) includes a first connecting terminal (e.g., terminal of 15 connecting to 16, Fig. 8) and a second connecting terminal (53);
the control unit (16 of 22) includes a first signal terminal (e.g., terminal of 16 connecting to 52, Fig. 8) and a second signal terminal (e.g., terminal of 16 connecting to 15, Fig. 8);
the first signal terminal is electrically connected to a first signal source (46, Fig. 1), the second signal terminal is electrically connected to the first connecting terminal (16 to 15, Fig. 8), and the second connecting terminal (53) is electrically connected to a second signal source (44) (see Figs. 1, 8);
the control unit (22) includes at least one diode (16, Fig. 8), and the diode includes a diode semiconductor layer (61-63, Fig. 12) including a first electrode contact region (63), a second electrode contact region (61) and a connecting region (62) between the first electrode contact region and the second electrode contact region (see Fig. 12).
Castillo fails to explicitly disclose a blocking metal wire, wherein the blocking metal wire covers the connecting region in a direction perpendicular to the display panel and is insulated from the connecting region; and the blocking metal wire is electrically connected to each of the first signal terminal and the first signal source, or the blocking metal wire is electrically connected to each of the second connecting terminal and the second signal source.
However, Segawa discloses a display device (see Figs. 12-13), comprising:
a blocking metal wire (72),
wherein the blocking metal wire (72) covers the connecting region (70c) in a direction perpendicular to the display panel and is insulated from the connecting region (see Fig. 13); and
the blocking metal wire (72) is electrically connected to each of the first signal terminal (74) and the first signal source (see Fig. 13 and para. [0077]), or the blocking metal wire is electrically connected to each of the second connecting terminal and the second signal source
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a blocking metal wire, wherein the blocking metal wire covers the connecting region in a direction perpendicular to the display panel and is insulated from the connecting region; and the blocking metal wire is electrically connected to each of the first signal terminal and the first signal source, or the blocking metal wire is electrically connected to each of the second connecting terminal and the second signal source, as in Segawa, into the display device of Castillo to set the blocking metal wire at a predetermined potential for preventing a change of characteristics of the switching element for quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896